IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1142
                              Filed May 12, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM RILEY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Andrea J. Dryer,

Judge.



      William Riley appeals following his conviction for sexual abuse in the third

degree. AFFIRMED.



      Seth Harrington of Harrington Law LC, Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                         2


MAY, Judge.

       William Riley appeals his conviction for sexual abuse in the third degree in

violation of Iowa Code section 709.4(1)(a) (2017).       On appeal, Riley argues:

(1) there was insufficient evidence to establish the elements of third-degree sexual

abuse; (2) his trial counsel was ineffective for failing to move for dismissal based

on lack of venue; and (3) the district court erred in allowing part of a witness’s

testimony. We affirm.

I. Background Facts and Proceedings1

       On September 14, 2017, Riley moved into the apartment next to J.S.2 Riley

introduced himself to J.S. and asked if J.S. could help him set up his cable

television. Riley also asked J.S. if he knew “any stores around here.” Riley and

J.S. visited various retail stores in the area together. After dropping off Riley’s

purchases at Riley’s apartment, they ordered a pizza at a convenience store

nearby. Riley paid for the pizza and returned to his apartment. J.S. waited for the

pizza to bake. After the pizza was ready, J.S. went back to Riley’s apartment.

       After J.S. returned to Riley’s apartment with the pizza, Riley sexually

abused him. Riley placed his fingers inside J.S.’s anus. Riley then placed his

penis inside J.S.’s anus. J.S. told Riley he was in pain and told Riley to stop. J.S.

also tried to leave Riley’s apartment once, but Riley stopped him. Riley grabbed

J.S, threw him back on the bed, and held J.S.’s hands behind his back. Riley



1 We review the evidence in the light most favorable to the verdict. See State v.
Warren, 955 N.W.2d 848, 856 (Iowa 2021).
2 J.S. is a thirty-three-year-old male diagnosed with bipolar disorder, attention

deficient hyperactivity disorder (ADHD), fetal alcohol syndrome, and cerebral
palsy.
                                          3


resumed anal intercourse as J.S. kept telling him to stop. Riley continued until he

ejaculated inside J.S.’s anus.

        The next day, J.S. told a neighbor what happened. J.S. then contacted the

police. That same day, a police officer interviewed J.S. The officer told J.S. “to

think it over really hard if I can press charges.” The officer gave J.S. his card and

told him to call back in two days if he wanted to press charges.

        On September 17, J.S. again called the police to report that Riley sexually

abused him three days before.         After telling two other police officers what

happened, J.S. went to the hospital for a sexual-assault examination. Anal swabs

were taken from J.S. Sperm was detected on J.S.’s anal swab. A DNA profile was

produced from the sperm. It matched Riley’s DNA profile.

        Police also made contact with Riley.       Eventually, Riley agreed to an

interview at the Waterloo police station. Riley denied any kind of sexual relations

between himself and J.S. When police told Riley that J.S. was accusing him of

sexual assault, Riley specifically told the inquiring officer to “check the DNA in his

ass.”

        The State charged Riley with sexual abuse in the third degree. After a

bench trial, the district court found him guilty as charged. Riley appeals.

II. Analysis

        On appeal, Riley challenges: (1) the sufficiency of the evidence;

(2) effectiveness of his trial counsel; and (3) part of a witness’s testimony.
                                           4


A. Sufficiency of the Evidence

       We begin with Riley’s challenge to the sufficiency of the evidence

supporting his conviction for sexual abuse in the third degree. Section 709.4(1)(a)

provides “[a] person commits sexual abuse in the third degree when the person

performs a sex act” that “is done by force or against the will of the other person.”

A “sex act” is defined to include “[p]enetration of the penis into the vagina or anus.”

Iowa Code § 702.17(1). Riley claims the evidence is insufficient to establish the

sex act was “[b]y force or against the will of J.S.”

       Under Iowa law, we will “uphold a verdict if substantial evidence supports

it.” State v. Quinn, 691 N.W.2d 403, 407 (Iowa 2005); see State v. Kelso-Christy,

911 N.W.2d 663, 666 (Iowa 2018) (“We review the sufficiency of the evidence for

correction of errors at law.”). Evidence is “substantial if it would convince a rational

fact finder the defendant is guilty beyond a reasonable doubt.” State v. Meyers,

799 N.W.2d 132, 138 (Iowa 2011). “We view the evidence in the light most

favorable to the State, including all legitimate inferences and presumptions that

may fairly and reasonably be deduced from the record.” State v. Soboroff, 798

N.W.2d 1, 5 (Iowa 2011). We give weight to the district court’s fact findings,

especially with regard to witness credibility. See Paxton v. Paxton, 231 N.W.2d

581, 584 (Iowa 1975) (“Understandably[, the] trial court was in a better position

than are we to observe the conduct of all witnesses, including the parties hereto,

and determine the credibility of their testimony.”).

       Riley points to multiple inconsistencies in J.S.’s deposition and trial

testimony. Specifically, Riley notes J.S. was inconsistent about: (1) when J.S.
                                           5


returned to J.S.’s apartment; (2) whether J.S. had his cell phone while in Riley’s

apartment; (3) who J.S. was speaking to on his cell phone in Riley’s apartment;

(4) whether J.S. ate any pizza or lost his appetite; and (5) when J.S. tried to leave

Riley’s apartment. Riley claims these inconsistencies mean that “[n]o reasonable

fact finder could consider J.S. a credible source of information.” And because “the

words of J.S.” are “[t]he only evidence” to show the sex act was by force or against

J.S.’s will, Riley claims there was insufficient evidence to prove this element.

       The State acknowledges that J.S.’s “testimony contained several

inconsistencies on collateral matters.” But, as the State points out, “[t]he trial court,

as the factfinder, was aware of [J.S.]’s cognitive abilities and took that fact into

account when evaluating his credibility.” And in the end, the court found that J.S.

was consistent and credible on the details of Riley’s sexual abuse.

       Giving appropriate weight to the district court’s findings on credibility, we

conclude substantial evidence supports these findings by the district court:

               Given [J.S.]’s disabilities and the fact that he can be directed
       easily by other, more assertive persons without similar intellectual
       limitations—as demonstrated by his manner of responding to
       questions—the court does not find that the inconsistencies in [J.S.]’s
       accounts of the events from September 14 through September 17,
       2017 or the way he responded to [Riley]’s actions renders [J.S.]’s
       testimony completely unbelievable and unreliable. [J.S.] consistently
       stated that after [Riley] put his penis in [J.S.]’s anus the first time,
       [J.S.] told [Riley] it was starting to hurt, told [Riley], “Please, take it
       out,” and told [Riley] to stop more than once. [Riley] did not stop.
       [J.S.] then tried to go to the door of [Riley]’s apartment and leave.
       [Riley] grabbed [J.S.], took him back to the bed, inserted his penis
       into [J.S.]’s anus again, and did not stop until he ejaculated, even
       though [J.S.] continued to tell [Riley] to please take it out. The court
       is firmly convinced that on or about September 14, 2017, [Riley] used
       his penis to penetrate [J.S.]’s anus twice and that [Riley] proceeded
       with both of those sex acts against the will of [J.S.]. The court is
       convinced that [J.S.] told [Riley] to stop, but [Riley] did not, and that
                                          6


        [Riley] continued to perform the anal sex acts against [J.S.]’s wishes
        and against his express direction.

        Sufficient evidence supports Riley’s conviction.

B. Ineffective Assistance of Counsel

        Next, Riley claims his trial counsel was ineffective for failing to move for

dismissal based on the State’s failure to establish venue. But in 2019, the Iowa

legislature amended section 814.7 (Supp. 2019) to preclude ineffective-assistance

claims on direct appeal. See 2019 Iowa Acts ch. 140, § 31 (codified at Iowa Code

§ 814.7). Our supreme court has held that these amendments apply to judgments

and sentences entered on or after July 1, 2019. See State v. Macke, 933 N.W.2d

226, 233 (Iowa 2019); see also State v. Damme, 944 N.W.2d 98, 109 (Iowa 2020)

(“Section 814.7 became effective on July 1, 2019, and the judgment and sentence

in Damme’s case was entered on that date. . . . The amendment applies and we

lack authority to consider her ineffective-assistance-of-counsel claims on direct

appeal.” (citation omitted)). The court entered judgment and sentence on July 1,

2019.    So section 814.7 precludes our consideration of Riley’s ineffective-

assistance claim.

C. Witness Testimony

        Lastly, Riley contends the district court erred in allowing certain testimony

by the emergency room nurse who examined J.S. We generally review evidentiary

rulings for an abuse of discretion. See State v. Wilson, 878 N.W.2d 203, 210 (Iowa

2016). “The standard of review for hearsay, however, is for errors at law.” State

v. Buelow, 951 N.W.2d 879, 884 (Iowa 2020).
                                           7


       At trial, the nurse testified without objection that the process of examining a

patient for a sexual assault starts with “get[ting] a history of the allegations or what

has brought the patient in, more specifically, and then begin[ning] my [physical]

exam.” The nurse was then asked “why is it important for you to find out the

allegations or what brought that patient in for that exam?” Riley objected that

“[t]hese types of questions are beyond the scope of the minutes.” The district court

overruled Riley’s objection. The nurse then explained that it is important to “know

what parts of the body to examine; and if there [is] any type of injury or anything

like that, I would pass that on to the provider; and also so I know where to collect

evidence from, if any.” She also testified without objection:

               Q. And so do you then rely on what the patient has told you in
       order to conduct your examination? A. Yes.
               Q. And do you tailor your exam based on what information
       was provided to you? A. Yes.
               Q. And so when you’re discussing with them the allegations,
       is it important for you to know medically what body parts of theirs
       were touched? A. Yes, so I know where to look.
               Q. And is it important for you to know if ejaculation had
       occurred? A. Yes, so I know both what kind of medications to give
       for possible STD exposure and also for evidence collection.
               Q. After you would receive that information, I believe you
       stated you would then perform your physical exam? A. That’s
       correct.

       The nurse went on to explain, without objection, the physical process for

collecting evidence in a sexual assault case.

       Then the nurse was asked if she met with J.S. and “ask[ed] him to provide”

his “history of what had occurred.” The nurse answered in the affirmative. The

nurse was then asked what information J.S. provided. Riley objected to this

question as “[h]earsay and cumulative.” The court overruled both objections. The
                                           8


nurse then read a portion of her report detailing J.S.’s history of the alleged assault.

She went on to testify about her physical examination of J.S.

       On appeal, Riley claims portions of the nurse’s testimony (1) went beyond

the scope of the minutes, (2) were improper expert testimony, and (3) were

hearsay. We address each claim in turn.

       1. Beyond the scope of the minutes

       First, we address whether testimony should have been excluded as beyond

the scope of the minutes. Iowa Rule of Criminal Procedure 2.5(3) provides:

              The prosecuting attorney shall, at the time of filing such
       information, also file the minutes of evidence of the witnesses which
       shall consist of a notice in writing stating the name and occupation
       of each witness upon whose expected testimony the information is
       based, and a full and fair statement of the witness’ expected
       testimony.

       The purpose of the rule is to eliminate claims of foul play and provide

meaningful minutes from which a defense can be prepared. See State v. Ristau,

340 N.W.2d 273, 274 (Iowa 1983). But “[t]he minutes need not list each detail to

which a witness will testify.” State v. Ellis, 350 N.W.2d 178, 181 (Iowa 1984).

“[T]here is no requirement that the minutes of testimony provide a complete

catalogue of witness testimony at trial, but only that the defense be placed on fair

notice and not subject to surprise testimony.” State v. Shorter, 893 N.W.2d 65, 81

(Iowa 2017). So “a defendant is not entitled to relief due to defective minutes under

rule 2.5(3) when the defense is not surprised by the subsequent testimony.” Id. at

83. “[W]hen the challenged minutes, though incomplete, put defendant ‘on notice

of the necessity of further investigation of the witness’[s] probable testimony,’
                                          9

reversal need not follow admission of matters they do not disclose.” State v.

Musso, 398 N.W.2d 866, 868 (Iowa 1987) (citation omitted).

       Here, the minutes stated:

              This witness will testify as to her education, training and
       experience as a nurse dealing with the examination of sexual assault
       victims. This witness will testify as to obtaining specimens for a
       sexual assault evidence collection kit. This witness will testify as to
       what specimens were collected. This witness will testify to the
       manner, method and procedure in which said specimens were
       collected as part of said sexual assault evidence collection kit. This
       witness will testify identify and introduce into evidence said
       specimens collected pursuant to sexual assault evidence collection
       kit. This witness will testify, identify and introduce into evidence said
       specimens obtained as part of the sexual assault evidence collection
       kit. This witness will testify to the chain of custody of said items
       collected pursuant to said sexual assault evidence collection kit.

(Emphasis added.)

       As mentioned, Riley objected to the State’s question about “why is it

important” for the nurse “to find out” the alleged victim’s “allegations or what

brought that patient in for that exam.” Riley claimed such questions were “beyond

the scope of the minutes.” The district court overruled the objection. We think that

was the correct ruling.

       The minutes plainly disclosed that the nurse would testify about the

“manner, method and procedure” through which specimens of sexual assault

evidence were collected from J.S.       Consistent with these minutes, the nurse

testified about the general process for collecting sexual assault evidence and the

specific process she went through with J.S. As the nurse’s testimony made clear,

obtaining the patient’s history of the alleged sexual assault is an essential part of

the “manner, method and procedure” in which specimens are collected.               By
                                          10


learning how the assault happened—including “what body parts . . . were touched”

and what injuries were sustained—the nurse can “know where to look” for evidence

of the assault. We doubt this would surprise most adults. In any event, we do not

think it came as a surprise to Riley or counsel. Although the minutes did not

specifically state that taking J.S.’s history of the sexual assault was part of the

“manner, method and procedure” for collecting evidence of the sexual assault, we

still believe “[t]he minutes adequately alerted [Riley] generally to the source and

nature of the evidence [the nurse] would give against him.” Ellis, 350 N.W.2d at

182; see also Ristau, 340 N.W.2d at 274–75 (complaining witness’s conversation

with defendant not mentioned in the minutes but was deemed consistent with

overall nature of witness’s testimony). The district court did not abuse its discretion

by overruling Riley’s scope-of-the-minutes objection.3



3 Riley suggests that because his counsel raised a scope-of-the-minutes objection
to one question, he effectively raised the same objection to all other related
questions. We disagree. Our opinion in State v. Huffman, No. 14-1143, 2015 WL
5278980, at *4 (Iowa Ct. App. Sept. 10, 2015), is on point or nearly so. Like Riley,
Huffman was convicted of sexual abuse. See Huffman, 2015 WL 5278980, at *1.
On appeal, Huffman sought to attack a whole series of questions and answers.
See id. at *4. At trial, though, Huffman’s counsel had only “objected to only one of
[those] questions.” Id. We concluded Huffman had only preserved error on the
question to which trial counsel objected. Id. Then-Chief Judge Danilson
explained:
        “A timely and specific objection is required to alert the judge to the
        issue raised and enable opposing counsel to take corrective action
        to remedy the defect if possible.” Roberts v. Newville, 554 N.W.2d
        298, 300 (Iowa Ct. App. 1996). “Generally, the proper timing of an
        objection follows the question propounded, since the question
        generally reveals whether inadmissible evidence is requested.” Id.
        Moreover, Huffman’s attorney did not request nor receive a standing
        objection to the testimony. See Prestype Inc. v. Carr, 248 N.W.2d
        111, 117 (Iowa 1976) (“Although a standing objection may save trial
        time and be convenient for both court and counsel, it makes
        appellate review infinitely more difficult and, for the litigants more
                                         11

       2. Improper expert testimony

       Next, Riley complains that the nurse “was allowed to testify to her

professional opinions on a number of subjects, including her belief that the

absence of injuries to J.S.’s anus was not probative” and “whether or not the sexual

act was consensual.” But Riley did not raise—and the district court did not rule

on—whether the nurse could testify as an expert witness. So Riley failed to

preserve error. See Bank of Am., N.A. v. Schulte, 843 N.W.2d 876, 883 (Iowa

2014) (“It is a fundamental doctrine of appellate review that issues must ordinarily

be both raised and decided by the district court before we will decide them on

appeal.” (citation omitted)).

       3. Hearsay

       Lastly, in his reply brief, Riley reasserts his hearsay objection made at trial.

But we do not generally consider arguments made for the first time in a reply brief.

See Villa Magana v. State, 908 N.W.2d 255, 260 (Iowa 2018). While there are

exceptions, Riley has not pointed to one.           See id. (“Yet we have noted

exceptions.”). So we decline to consider his hearsay objection.




       uncertain. The allowance of standing objections in trials at law is
       ordinarily not to be recommended.”). We consider the one question
       Huffman’s trial counsel objected to under the abuse-of-discretion
       standard. Otherwise, because Huffman did not object to the
       testimony he now claims is improper, error was not preserved. See
       Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a
       fundamental doctrine of appellate review that issues must ordinarily
       be both raised and decided by the district court before we will decide
       them on appeal.”).
Id. Likewise, we conclude Riley only preserved error as to the question to which
he objected.
                                       12


III. Conclusion

      We affirm Riley’s conviction for sexual abuse in the third degree.

      AFFIRMED.